DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to arguments and amendments entered on August 29, 2022 for the patent application 16/362,760 filed on March 25, 2019. Claims 1, 10, 11 and 13 are amended. Claims 5 and 9 are cancelled. Claims 1-4, 6-8 and 10-13 are pending. The first office action of September 15, 2020; the second office action of January 21, 2021; the third office action of September 3, 2021; the fourth office action of December 17, 2021; and the fifth office action of May 31, 2022 are fully incorporated by reference into this Final Office Action.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6-8 and 10-13 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1, 10, 11 and 13 are directed to “an operation training system,” (i.e. a machine), hence the claims are directed to one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter). In other words, Step 1 of the subject-matter eligibility analysis is “Yes.”
However, the claims are drawn to an abstract idea of “training…for a second user who learns robot operation from the first user,” in the form of “certain methods of organizing human activity,” in terms of managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions), or reasonably in the form of “mental processes,” in terms of processes that can be performed in the human mind (including an observation, evaluation, judgement or opinion). Regardless, the claims are reasonably understood as either “certain methods of organizing human activity” or “mental processes,” which require the following limitations: 
“to perform simulation, based on an input made by the second user using the second user input device as a robot control panel displayed, in order to move a second-user-robot image displayed, and in order to move a user image that is a non-real image of a human displayed,
to perform simulation, based on an input made by the first user, in order to move one of the second-user-robot image displayed and a first-user-robot image for the first user displayed;
to display, the user image that is the non-real image of the human so that the user image moves in response to movement of the user image; 
the second-user-robot image so that the second-user-robot image moves in response to movement of the second-user-robot image;  
an image of the robot control panel for displaying operations on the robot control panel displayed
to display, the stored motion of the second-user-robot image at a time when the input by the second user includes the dangerous point; the stored position of the user image at the time; and the stored input through the robot control panel at the time.” 
These limitations simply describe “a training program” (i.e. Multimedia Plus, Inc. v. PlayerLync LLC, 695 F. App’x 577 (Fed. Cir. 2017)). Likewise, the limitations describe a process of data gathering and manipulation, which is partially analogous to “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)) and “a mental process of evaluating” (i.e. In re BRCA1 and BRCA2-Based Heredity Cancer Test Patent Litig., 774 F.3d 755, 763 (Fed. Cir. 2014)). Hence, these limitations are akin to an abstract idea which has been identified among non-limiting examples to be an abstract idea. In other words, Step 2A, Prong 1 of the subject-matter eligibility analysis is “Yes.”

Furthermore, the claims do not include additional elements that either alone or in combination are sufficient to claim a practical application because to the extent that, e.g., “a first display device,” “a second display device,” and “a control system comprising a processor, a storage unit, a first user input device, a second user input device, and a communication unit,”  are claimed, as these are merely claimed to generally link the use of a judicial exception (e.g., pre-solution activity of data gathering and post-solution activity of presenting data) to (1) a particular technological environment or (2) field of use, per MPEP §2106.05(h); and are applying the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, per MPEP §2106.05(f).
Further, claim 1 provides: “to automatically perform a storage process of storing, based on a criterion, motion of the second-user-robot image, a position of the user image at that time, and the input through the robot control panel, when the input by the second user includes a dangerous point in operation of the second-user-robot image and the position of the user image.”  This is reasonably understood as mere post-solution activity. Specifically, storing data after the previously analogized steps of “collecting, analyzing, and displaying certain results of the collection analysis” continues to fail to provide a practical application.  
Likewise, claim 10 provides: “to store a danger degree table or a formula for evaluating degree of danger in which a plurality of motion patterns of the second-user-robot image, positions of the user image that is displayed and that moves based on the input, and indices regarding degree of danger are associated; and to evaluate based on the danger degree table or the formula for evaluating degree of danger, operation caused by the input.” This too is reasonably understood as mere post-solution activity. Specifically, storing data and further analyzing data after the previously analogized steps of “collecting, analyzing, and displaying certain results of the collection analysis” continues to fail to provide a practical application.  
Still further, claim 11 provides: “to store an operational sense table or a formula for evaluating operational sense in which a plurality of types of the robot operation are associated with a plurality of motion patterns of the second-user-robot image; the operational sense table and the formula are for associating evaluation points with the plurality of types of the robot operation; and to evaluate based on the operational sense table or the formula for evaluating operational sense, operation caused by the input on the robot control panel.” Again, this too is also reasonably understood as mere post-solution activity. Specifically, storing data and further analyzing data after the previously analogized steps of “collecting, analyzing, and displaying certain results of the collection analysis” continues to fail to provide a practical application.
  Finally, claim 13 provides: “to start, based on operation of the record button, a storing process of storing at least the input on the robot control panel and the movement of the user image displayed.” This continues to be reasonably understood as mere post-solution activity. Specifically, storing data via a recording process after the previously analogized steps of “collecting, analyzing, and displaying certain results of the collection analysis” continues to fail to provide a practical application.
In other words the claimed “training…for a second user who learns robot operation from the first user,” is not providing a practical application, thus Step 2A, Prong 2 of the subject-matter eligibility analysis is “No.”
 
Likewise, the claims do not include additional elements that either alone or in combination are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g. “a first display device,” “a second display device,” and “a control system comprising a processor, a storage unit, a first user input device, a second user input device, and a communication unit,” are claimed, these are generic, well-known, and conventional data gather computing elements. As evidence that these are generic, well-known, and a conventional data gathering computing elements, Applicant’s specification discloses these in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a). Furthermore, “a first display device,” “a second display device,” and “a control system comprising a processor, a storage unit, a first user input device, a second user input device, and a communication unit,” as described in paras. [0010]-[0012] discloses ubiquitous standard equipment within modern computers and does not provide anything significantly more. Therefore, Step 2B, of the subject-matter eligibility analysis is “No.”

In addition, dependent claims 2-4, 6-8 and 12 do not provide a practical application and are insufficient to amount to significantly more than the judicial exception. As such, dependent claims 2-4, 6-8 and 12 are also rejected under 35 U.S.C. § 101, based on their respective dependencies to claim 1. Therefore, claims 1-4, 6-8 and 10-13 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject-matter.
Response to Arguments
The Applicant’s arguments filed on August 29, 2022 related to claims 1-4, 6-8 and 10-13 are fully considered, but are not persuasive. 

Rejection under 35 U.S.C. § 101
The Applicant respectfully argues “similar to Classen, Applicant’s claimed embodiments incorporate a meaningful step because the claimed embodiments integrate the results of the determination into a “specific and tangible method” that results in the method moving from an alleged abstract idea to a specific application. As described in more detail below, the specific application is improved learning of robot control skill by a second user.”
The Examiner respectfully disagrees. It is unclear how improving a user’s robot control skill is on point with an immunization step that integrates an abstract idea of data comparison into a specific process of immunizing that lowers the risk that immunized patients will later develop chronic immune-mediated diseases, as discussed in Classen Immunotherapies Inc. v. Biogen. Further, it is conclusory as to how an “improved learning of robot control skill by a second user” provides a meaningful limitation beyond generally linking the use of the judicial exception to a particular technological environment as discussed with regard to “significantly more” within MPEP §2106.05(e). Here, the Applicant is not providing any evidence supporting anything “significantly more” within the discussion of “other meaningful limitations” at MPEP §2106.05(e). The Appellant is only applying an abstract idea on a standard, modern day computer as described here and above with regard to paras. [0010]-[0012]. As such, the argument is not persuasive. 

The Applicant respectfully argues “In particular, independent claim 1 as amended herein recites that a control system is configured to display, on the second display device, the stored motion of the second-user-robot image at a time when the input by the second user includes the dangerous point, the stored position of the user image at the time, and the stored input through the robot control panel at the time. Support for this amendment can be found in at least paragraph [0086] of the published application. Paragraph [0086] of the published application further describes an advantageous effect of the combination of features recited in claim 1—improved learning of robot control skill by the second user..”
The Examiner respectfully disagrees. The Applicant’s argument is conclusory and fails to describe any detail with regards to the “improvement.” At best, the Applicant’s amended claim benefits learning for mankind, but does nothing to advance technology. As such, the argument is not persuasive. 

The Applicant respectfully argues “Independent claim 10 as amended herein recites that the control system is configured to display a result of the evaluation on the first display device. Support for this amendment can be found in at least paragraphs [0078] and [0082] of the application as published. Paragraphs [0078] and [0082] of the published application further describe an advantageous effect of the combination of features recited in claim 10—allowing the first user to easily know what points the first user should teach for the second user, which leads to improved learning of robot control skill by the second user.”
The Examiner respectfully disagrees. The Applicant’s “advantageous effect” again benefits mankind by unburdening what a first user should do to instruct the second user, but does nothing to advance technology. As such, the argument is not persuasive. 

The Applicant respectfully argues “Independent claim 11 as amended herein recites that the control system is configured to display a result of the evaluation on the first display device. Support for this amendment can be found in at least paragraph [0082] of the published application. Paragraphs [0079] to [0082] of the published application further describe an advantageous effect of the combination of features recited in claim 11—allowing the first user to easily know what points the first user should teach for the second user, which leads to improved learning of robot control skill by the second user.”
The Examiner respectfully disagrees. The Applicant’s argument is repetitive of the previous argument with regard to claim 10. Again, the Applicant’s “advantageous effect” benefits mankind, but does nothing to advance technology. As such, the argument is not persuasive. 

The Applicant respectfully argues “Independent claim 13 recites that the control system is configured to display, on the second display device, the stored input on the robot control panel and the stored movement of the user image. Support for this amendment can be found in at least paragraphs [0102] and [0103] of the published application. Paragraphs [0102] and [0103] of the published application further describe an advantageous effect of the combination of features recited in claim 13—improved learning of robot control skill by the second user.”
The Examiner respectfully disagrees. The Applicant’s argument has been previously asked and answered. Again, the argument is repetitive of the previous argument with regard to claims 10 and 11. Again, the Applicant’s “advantageous effect” only benefits mankind, but does nothing to advance technology. As such, the argument is not persuasive. 

The Applicant respectfully argues “In sum, the above-mentioned display features of independent claims 1, 10, 11, and 13 are “meaningful limitations,” similar to the immunization step at issue in Classen, because they integrate the results of other claim features into a specific and tangible method that further results in the method moving from abstract principles to a specific application of a better trained second user. Just as immunizing the mammalian subjects in accordance with a lowered risk schedule thereby lowered the risk of chronic immune-mediated diseases (Classen), displaying as set forth in independent claims 1, 10, 11, and 13 thereby improves learning of robot control skill by the second user.
For at least the reasons stated above, Applicant respectfully submits independent claims 1, 10, 11, and 13 are directed to patent-eligible subject matter. Claims 2-4, 6-8, and 12 each depend from independent claim 1 and are directed to patent-eligible subject matter for at least the same reasons as independent claim 1. Withdrawal of the § 101 rejection is respectfully requested..”
The Examiner respectfully disagrees, for the reasons stated here and above. Therefore, the rejections under 35 U.S.C. §101 are not withdrawn.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT P BULLINGTON whose telephone number is (313)446-4841. The examiner can normally be reached Mon.-Fri. 8:00-4:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat, can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/Robert P Bullington, Esq./
             Primary Examiner, Art Unit 3715